Exhibit 10.64

** - indicates portions for which confidential treatment is requested.

MANUFACTURING SERVICES AGREEMENT

THIS AGREEMENT (the “Agreement”) is effective as of December 30, 2007 (the
“Effective Date”), by and between POWERWAVE TECHNOLOGIES, INC. a Delaware
corporation having a principal place of business at 1801 East Saint Andrew
Place, Santa Ana, California 92705, on behalf of itself and its affiliates or
majority-owned subsidiaries (collectively “CUSTOMER”) and SANMINA-SCI
CORPORATION, a Delaware corporation having its principal place of business at
2700 North First Street, San Jose, California 95134, on behalf of itself and its
affiliates or subsidiaries (“SANMINA-SCI”). CUSTOMER and SANMINA-SCI are
sometimes referred to herein as a “Party” and the “Parties.”

 

0. DEFINITIONS

For the purpose of this Agreement:

0.1 “Best Efforts” shall mean, with respect to a given obligation, the efforts
that a reasonable person in the promisor’s position would use so as to perform
that obligation as expeditiously as reasonably possible.

0.2 “Business Day” shall mean any day other than a Saturday, Sunday or a
national holiday in the applicable country where the specific obligation is to
be performed. Any reference to “days” (unless “Business Days” are specified)
shall mean calendar days.

0.3 “Manufacturing Specifications” shall mean the Specifications which relate to
the manufacture and testing of the Products, and shall exclude any other
Specifications (including those relating to the design, function and performance
of the Product).

0.4 “Material” shall mean any subassemblies, components, parts or raw materials
and other materials comprising or comprised in Products.

0.5 “Products” shall have the meaning set forth in Section 1.2.

0.6 “Product and Process Documentation” shall mean the documentation provided by
CUSTOMER to be used to manufacture Products including bills of material,
approved vendor list (AVL), assembly drawings, line layouts, process
documentation, quality and inspection plans, test processes, and packaging
requirements.

0.7 “Specifications” shall mean those physical, mechanical, electrical and other
characteristics intended to define the performance, form, fit and function of a
Product and which are: (i) set forth in the documents provided by CUSTOMER or
(ii) are otherwise agreed to in writing by the Parties.

0.8 All references in the Agreement to “quarter” or “quarterly” shall refer to
calendar quarters. All references in the Agreement to “year” or “yearly”
(including numeric references to a year) shall refer to calendar years.

 

1. TERM/SCOPE

1.1 Term. The initial term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue through the fifth anniversary of the Effective
Date, and thereafter, this Agreement shall be automatically renewed for
successive one year terms unless terminated by either Party with 90 days’ prior
written notice before the end of any renewal term. In addition, the Agreement
may be terminated at any time by mutual written agreement or in



--------------------------------------------------------------------------------

accordance with this Agreement. Notwithstanding the foregoing, the term of this
Agreement shall automatically extend to include the term of any purchase order
issued hereunder.

1.2 Scope. During the Term, CUSTOMER shall purchase from SANMINA-SCI and
SANMINA-SCI shall sell to CUSTOMER all of CUSTOMER’s requirements for those
products that are referenced in Exhibit A as well as any future revisions,
releases, or upgrades of these products (collectively the “Products”). CUSTOMER
agrees that, during the Term, it shall not shift production of the Products to
another geographic location. The Parties understand that the Products are
manufactured for customers in the European market and that there is no guarantee
that demand for the Products from customers in the European market will continue
at the current level expected.

1.3 Last Right of Refusal. In addition to the Products described in Section 1.2,
CUSTOMER shall allow SANMINA-SCI to win a minimum of ** of CUSTOMER’s worldwide
outsourced contract manufacturing business, provided that SANMINA-SCI’s
quotations for such business are competitive in terms of price, quality and on
time delivery. The Parties agree that any additional Products that are added to
the Agreement shall be documented in amendments to Exhibit A. In this regard, if
CUSTOMER provides SANMINA-SCI an opportunity to quote new business that fits
with SANMINA-SCI’s capabilities and SANMINA-SCI refuses to quote, then the
amount of the business opportunity will count towards the minimum ** share
referenced above. SANMINA-SCI will have the right of last refusal on CUSTOMER’s
future products in the custom filter and Rf conditioning portfolio for the
European market. Also, SANMINA-SCI will have the last right of refusal regarding
the supply of ** for CUSTOMER’s total spend.

1.4 Hungary Exhibit. The specific terms and conditions governing the pricing
model, payment terms and warranty for the Products manufactured by SANMINA-SCI
for CUSTOMER in Hungary are set forth in Exhibit A-1, which is attached hereto
and incorporated herein by this reference. In the event of any conflict between
the terms of this Agreement and Exhibit A-1, the terms of Exhibit A-1 shall
govern.

 

2. PRICING

2.1 Pricing. During the term, CUSTOMER may purchase from SANMINA-SCI the
products specified in Exhibit A hereto, as such Exhibit may be amended from time
to time (the “Products”) at the prices set forth in Exhibit A (the “Prices”).
Prices (a) are in U.S. Dollars, (b) include CUSTOMER’s standard packaging,
marking and labeling, (c) exclude the items set forth in Section 2.2, and
(d) are based on the configuration set forth in the Specifications. The Parties
shall implement the pricing model set forth in Exhibit A-2, which is attached
hereto and incorporated herein by this reference. The Parties will review
pricing on a quarterly basis and any mutually agreed changes set forth in
writing shall be considered updates to Exhibit A even if the Parties do not
adopt a formal amendment to this Agreement. SANMINA-SCI also agrees to provide
costed bills of material (“BOM’s”) as requested by CUSTOMER during the entire
life cycle of any given Product; provided, however, that nothing herein shall
require SANMINA-SCI to breach any nondisclosure or similar agreement with its
suppliers.

2.2 Exclusions from Price. Prices specifically exclude (a) export licensing of
the Product and payment of broker’s fees, duties, tariffs and other similar
charges; (b) taxes or charges (other than those based on net income of
SANMINA-SCI) imposed by any taxing authority upon the manufacture, sale,
shipment, storage, “value add” or use of the Product; and (c) setup, tooling, or
non-recurring engineering activities (collectively “NRE Charges”).

2.3 Other Price Adjustments:

(a) Either Party may request a price change in the event of (i) a change in
market conditions, anticipated volumes, manufacturing time, the Specifications
or Material costs, (ii) currency rate fluctuations, or (iii) other reasonable
factors at any time.

 

2



--------------------------------------------------------------------------------

Absent unusual circumstances, the Parties shall discus requested price changes
every three (3) months at a mutually agreed upon time and location; the Parties
agree to negotiate price changes in good faith.

(b) For all future business opportunities excluding the Hungary Products (as
defined in Exhibit A-1), SANMINA-SCI and CUSTOMER agree to implement an
aggressive price reduction program that targets specific areas of the Product
that shall include, but is not limited to, a pass-through of cost savings
derived from manufacturing efficiency improvements, quality improvements and
material cost savings. Except as set forth in Exhibit A-1, any cost savings
which are achieved by SANMINA-SCI as a result of changes proposed by SANMINA-SCI
will be dealt with in the following manner and the calculation of such cost
savings sharing will commence in the quarter following the quarter in which
SANMINA-SCI’s implementation costs were fully recovered: (a) SANMINA-SCI will
retain ** of the cost savings to the end of the first full quarter after
SANMINA-SCI fully recovers any costs of implementation; (b) the savings will be
shared by SANMINA-SCI and CUSTOMER on a ** basis in the subsequent quarter: and
(c) thereafter, 100% of the savings will be to the benefit of CUSTOMER.

2.4 **.

2.5 Foreign Exchange. On the last business day of the second month of a calendar
quarter prior to the quarter of application, the Parties shall establish the
exchange rate (“Contract Rate”) to be applied to the following quarter’s cost
(denominated in currency different from revenue). Each month of the following
quarter, Sanmina-SCI will calculate the changes between the Contract Rate and
the three month-end exchange rates (“Market Rates”). If the currency movement is
greater than 2% between the Contract Rate and the monthly Market Rate,
Sanmina-SCI will issue a Credit/Debit currency adjustment representing the full
currency % movement (Contract Rate vs. Market Rate) for that month multiplied by
the Exposure Amount. For administrative ease, the sum of the Credit/Debit
currency adjustments for the 3 months of the quarter will be netted and settled
at the end of each quarter. For any particular currency, the Exposure Amount is
determined by applying the estimated product cost percentage (including labor,
overhead and materials in the currency different from revenue invoiced) of total
sales (for the particular currency), as determined by SSCI on the date the
Contract Rate is determined, multiplied by the total invoice amount (for the
currency involved) for each month of the applicable quarter. Note: The source
for Contract Rates and Market Rates is the interbank rate as reported on Oanda
(http://www.oanda.com).

 

3. PAYMENT TERMS/SETOFFS/CREDIT LIMIT

3.1 Payment Terms.

3.1.1 Payment terms are ** days after the date of the invoice, except as set
forth in Exhibit A, Exhibit A-1 or unless otherwise mutually agreed by the
Parties. Unless otherwise stated, payment shall be made in U.S. Dollars. The
Parties will work together to modify this Agreement as necessary to add future
Products, Prices and payment terms. The Parties shall use their Best Efforts to
implement EDI and other electronic methods of processing orders, invoices and
payment into their invoicing and payment processes.

3.1.2 If CUSTOMER in good faith disputes any portion of any SANMINA-SCI invoice,
CUSTOMER shall submit to SANMINA-SCI (i) as soon as possible, but no later than
the due date, written documentation identifying and substantiating the disputed
amount and (ii) by the due date, full payment of the undisputed portion of the
invoice. SANMINA-SCI and CUSTOMER agree to use their respective Best Efforts to
resolve any dispute within thirty (30) days after SANMINA-SCI receives written
notice of a dispute from CUSTOMER. Any disputed amounts resolved in favor of
CUSTOMER shall be

 

3



--------------------------------------------------------------------------------

credited to CUSTOMER’s account within five Business Days following resolution of
the dispute. Any disputed amounts determined to be payable to SANMINA-SCI shall
be paid within the terms set forth in Section 3.1.1 or five Business Days after
resolution of the dispute, whichever is later.

3.2 Setoffs. Each Party shall be entitled at all times to set-off any amount
owing from the other Party to such Party against any amount payable to the other
Party from such Party, arising out of this or any other transaction, provided
that (i) the Party desiring to set off an amount notifies the other Party of the
desired set off and, (ii) prior to the setoff, the Parties use their respective
Best Efforts to mutually agree to an alternative to the set off. In the event
the Parties fail to reach an alternative to the setoff, the setoff shall occur.
For purposes hereof, (i) the term “Party” shall include the Parties to this
transaction and each Party’s Affiliates and (ii) a Party’s “Affiliate” shall
mean any entity that, directly or through one or more intermediaries, controls,
is controlled by or is under common control by such Party, including but not
limited to a Party’s subsidiaries.

3.3 Credit Limit. SANMINA-SCI’s Credit Department shall provide CUSTOMER with an
initial credit limit, which shall be reviewed (and, if necessary, adjusted) from
time to time. SANMINA-SCI shall have the right to reduce the credit limit upon
thirty (30) days’ prior written notice to CUSTOMER in the event of a change in
CUSTOMER’s credit status, ability to pay, or SANMINA-SCI exposure (e.g., the
forecast increases to a level not supported by CUSTOMER’s current credit
status). In the event CUSTOMER exceeds this credit limit or has any outstanding,
undisputed invoice more than fifteen Business Days past due after notice of
default, and in addition to the remedies provided under Section 2-609 of the
Uniform Commercial Code as adopted in State of California (and related
sections), SANMINA-SCI shall have the right to stop shipments of Product to
CUSTOMER until CUSTOMER makes a sufficient payment to bring its account within
the credit limit provided. Nothing herein shall prohibit a Party from exercising
any remedy permitted under the Uniform Commercial Code as adopted in the State
of California.

 

4. PURCHASE ORDERS/FORECAST/RESCHEDULE

4.1 Blanket Purchase Orders; Confirmations.

(a) The principal forecast and delivery notification method to be used between
CUSTOMER and Sanmina-SCI is described below. CUSTOMER will place a Blanket
Purchase Order (“Blanket Order”) for Products, and the Blanket Order typically
covers a period of one quarter. The Blanket Order covers the purchase of
Products up to the maximum quantity specified in the Blanket Order. SANMINA-SCI
agrees that the quantities listed in the Blanket Order are the maximum
quantities of Products that can be purchased by CUSTOMER under the particular
Blanket Order and are not commitments to buy any quantity of Products. This
Agreement does not create any obligation on the part of CUSTOMER to purchase any
particular quantity of Products from SANMINA-SCI. Each Blanket Order shall be in
the form of a written or electronic communication and shall contain the
following information: (i) the part number of the Product; (ii) the quantity of
the Product; (iii) the delivery date (provided, that the actual delivery dates
and shipping schedule shall be included in the VDS, as defined herein); (iv) the
location to which the Product is to be shipped (provided that the actual
location to which the product is to be shipped shall be included in the VDS);
(v) transportation instructions; and (vi) the mutually agreed unit price of the
Product. Each Blanket Order shall contain an order number for billing purposes
and may include other instructions and terms (provided that such terms do not
conflict with this Agreement) as may be appropriate under the circumstances.
SANMINA-SCI shall not rely on oral statements of CUSTOMER employees, as CUSTOMER
only places Blanket Orders for Products with firm quantities and delivery
schedules through a Vendor Delivery Schedule (“VDS”) placed against a Blanket
Order. Notwithstanding the foregoing, CUSTOMER shall be financially liable for
all Material ordered to support

 

4



--------------------------------------------------------------------------------

CUSTOMER’s Blanket Order and VDS and any discreet Purchase Orders provided that
such Material was ordered in accordance with Section 4.3.

(b) Blanket Order Confirmation. All Blanket Orders shall be confirmed by
SANMINA-SCI within ** Business Days of receipt. If SANMINA-SCI does not accept
or reject the Blanket Order within the ** Business Day period, the Blanket Order
shall be deemed rejected by SANMINA-SCI (and CUSTOMER shall promptly follow up
on such Blanket Order to ensure receipt). SANMINA-SCI may not reject a Blanket
Order that complies with the terms of the Agreement.

4.2 Vendor Delivery Schedules; Order Confirmations; Discreet Purchase Orders.

(a) Orders for Products can only be placed by submitting a discreet Purchase
Order or by submitting a Blanket Order. For Blanket Orders, CUSTOMER will
communicate and update its requirements for Products on a weekly basis by
providing SANMINA-SCI with a VDS. The VDS contains two columns under each
Product number. The column entitled “Released to Ship” shows the quantity of the
Product to be released to CUSTOMER for delivery on a specific date. The heading
“Forecast” shows CUSTOMER’s forecasted needs for the supply of Product on a
weekly basis for the first ** weeks and then on a monthly basis for the next **
months or such other time period as made available by CUSTOMER’s end customer.
CUSTOMER forecasts under a VDS will be loaded by SANMINA-SCI in weekly
increments in SANMINA-SCI’s material planning system. The VDS is typically
provided on the close of business on every Monday or the first business day of a
standard work week and updated on a weekly basis. The first ** weeks on the VDS
under the forecast heading represents a binding commitment as to the quantity of
Products ordered by CUSTOMER of which the first ** weeks may not be rescheduled
or cancelled (“Firm Commitment.”) Provided the “release to ship” or “forecast”
columns on the VDS are not revised upward in excess of the flexibility
parameters described below, the “release to ship” and “forecast” columns will
roll forward such that at the end of a week there will be a new binding
commitment for the next ** weeks and a new Firm Commitment of ** weeks.
SANMINA-SCI is authorized to ship only the quantity listed under the “Released
to Ship” heading. The quantity under the heading “Forecast” is for SANMINA-SCI’s
planning purposes only to assure manufacturing capacity and material planning
and procurement and not to be released to build.

(b) VDS Confirmation. All VDS shall be confirmed by SANMINA-SCI through the
issuance of a Factory Load Plan (“FLP”) within ** business days of receipt.
SANMINA-SCI shall confirm all delivery dates for a VDS within the FLP.
SANMINA-SCI may not reject a VDS that complies with the terms of the Agreement.
The Parties agree that they will work together in good faith to achieve the **
Business Day response time for the FLP as soon as possible.

(c) Discreet Purchase Orders. CUSTOMER may also purchase Products via the
placement of a Purchase Order (a “Purchase Order” or “Order”) with SANMINA-SCI.
Each Purchase Order shall be in the form of a written or electronic
communication and shall contain the following information: (i) the part number
of the Product; (ii) the quantity of the Product; (iii) the delivery date or
shipping schedule; (iv) the location to which the Product is to be shipped;
(v) transportation instructions; and (vi) the mutually agreed unit price of the
Product. Each Purchase Order shall contain an order number for billing purposes
and may include other instructions and terms (provided that such terms do not
conflict with this Agreement) as may be appropriate under the circumstances. All
Purchase Orders shall be confirmed by SANMINA-SCI within ** Business Days of
receipt. If SANMINA-SCI does not accept or reject the Purchase Order within the
** Business Day period, the Purchase Order shall be deemed rejected by
SANMINA-SCI (and CUSTOMER shall promptly follow up on such Purchase Order to
ensure receipt).

 

5



--------------------------------------------------------------------------------

SANMINA-SCI may not reject a Purchase Order that complies with the terms of the
Agreement.

4.3 Material Acquisition and Liability.

(a) Overview. CUSTOMER acknowledges that each of the Material suppliers (the
“Vendors”) require orders for Material to be placed in advance of the required
delivery date for the Material. The time period between the date on which
SANMINA-SCI places the order with the Vendor and the date on which the Material
is received at SANMINA-SCI is the “Vendor Leadtime.” In addition to the Vendor
Leadtime, CUSTOMER acknowledges that SANMINA-SCI requires a certain amount of
leadtime to manufacture and test the Product (the “Manufacturing Leadtime”). The
sum of the Vendor Leadtime and the Manufacturing Leadtime is the “Material
Leadtime” or “Leadtime.” The Parties shall mutually agree on the Leadtime
required for each Product as well as the “minimum order quantities” and
“economic order quantities” (collectively “MOQ’s”), and these Leadtimes and
MOQ’s shall be updated at least quarterly. On a quarterly basis, SANMINA-SCI and
CUSTOMER shall discuss and agree upon strategies for managing and/or shortening
the Leadtimes, including but not limited to the placement of contingency
arrangements, MOQ’s, extended periods of purchase for supply, special safety
stock and/or the purchase of NCNR Material as hedging for allocation or price
consideration.

(b) Material Acquisition. CUSTOMER hereby authorizes SANMINA-SCI to purchase
Material based on the quantities set forth in the Purchase Order and VDS
provided that the Material is ordered in accordance with the Leadtimes. This
authorization shall include without limitation, additional Materials as are
reasonably required, taking into account any SANMINA-SCI minimum order
requirements, packaging sizes and economic order quantities. In addition,
SANMINA-SCI shall be entitled to order the quantity of Material contemplated in
the A/B/C Classification Process described in Section 4.3(c).

(c) A/B/C Classification Process. CUSTOMER acknowledges that SANMINA-SCI will
order Material in quantities sufficient to support CUSTOMER’s Purchase Orders
and VDS. In determining the quantity of Material to order, SANMINA-SCI divides
the Material into three classes, “Class A,” “Class B” and “Class C.” Class A
Material are comprised of the approximately ** percent (**%) of Material
constituting approximately ** percent (**%) of the Product’s total Material
cost. Class C Material are comprised of the approximately ** percent (**%) of
Material constituting approximately ** percent (**%) of the Product’s total
Material cost. Class B Material are comprised of the remaining ** percent (**%)
of Material constituting approximately ** percent (**%) of the Product’s total
Material cost. Both Parties agree that even though periods of supply of Class A
and Class B Material will be bought pursuant to the table below, deliveries for
the supply will be scheduled by SANMINA-SCI in weekly increments, unless weekly
increments are not feasible due to MOQ’s. A summary of SANMINA-SCI’s purchase
commitments is set forth in the table below.

 

6



--------------------------------------------------------------------------------

Part Class

  

Expected Percentage
of Total Parts

  

Expected Percentage of Total Value
(of Gross Requirements)

  

Periods Worth of Supply to be
Bought with Each Order

A

   **%    **%    **

B

   **%    **%    **

C

   **%    **%    **

(d) NCNR Material. For the purpose of this Agreement, “NCNR Material” shall mean
those Materials which are non cancellable/non-returnable at the time the order
is placed, and for the purposes of this Agreement, the initial list of NCNR
Material is attached hereto as Exhibit B and is incorporated herein by this
reference. If SANMINA-SCI needs to purchase any Materials that are
non-cancellable or non-returnable and not included on Exhibit B, then it must
obtain prior written approval from CUSTOMER to add such Materials to Exhibit B
and any mutually agreed changes set forth in writing shall be considered updates
to Exhibit B even if the Parties do not adopt a formal amendment to this
Agreement. The Parties will meet on a quarterly basis to review and update the
NCNR Material list as necessary. NCNR Material shall not include Materials which
are on order (not yet received) and are manufactured to the CUSTOMER’s
Specifications and, therefore, become “custom” and essentially “noncancelable”
as value is added to the Material. Once received, these Materials shall be
considered NCNR Material. By way of example, printed circuit boards are not
considered “NCNR Material” while on order because they can be cancelled with
little or no cancellation charge at the time of the order, but the cancellation
charge increases as the Vendor adds value to the board and the board becomes
customized.

(e) Flexibility. SANMINA-SCI commits to maintain the capacity to deliver the
Products according to the flexibility parameters detailed below in Table 4.4.
The flexibility parameters define the quantity of Products above the forecast
level that SANMINA-SCI shall ensure that it has the capacity to manufacture.
SANMINA-SCI shall maintain sufficient production capacity to handle a sustained
increase of up to **% per week, not to exceed **% in any month provided that
CUSTOMER gives SANMINA-SCI one week prior written notice. For increases that
exceed the above flexibility, SANMINA-SCI and CUSTOMER shall agree upon
production and delivery schedules on a case by case basis. The Parties
acknowledge that the commitment described herein is solely a capacity
commitment, and that SANMINA-SCI’s ability to timely deliver the Product shall
be subject to Material availability (CUSTOMER acknowledging that any “premium”
charges by the Vendor for expediting the Material and any additional costs
(e.g., freight) incurred by SANMINA-SCI to expedite the Material shall be paid
by CUSTOMER) as well as the capacity of CUSTOMER-Furnished Items and/or CUSTOMER
financed tooling.

4.4 Reschedule and Cancellation

(a) CUSTOMER may delay or reschedule deliveries in advance of agreed delivery
dates as follows.

 

7



--------------------------------------------------------------------------------

Table 4.4

 

Business Days notice to SANMINA-SCI (prior to
original delivery date from factory)

  

Maximum quantity of a specific Product
(expressed as a percentage of the quantity of that
specific Product in an Order) for which delivery
may be delayed

  

Maximum Upside in Delivery
Schedule

0-15

   **    **%

16-30

   **%    **%

31-60

   **%    **%

60+

   **%    **%

(b) Rescheduling. The delivery of Product subject to a VDS or a Purchase Order
(excluding the Firm Commitment) may, at the discretion of CUSTOMER, be revised
or delayed once for up to ** calendar days without penalty or cost from original
scheduled delivery date based on the percentages in Table 4.4. However, all
Excess and Obsolete Materials will be dealt with in accordance with Section 4.5.
Any commitment to delayed Products shall be considered met once CUSTOMER takes
delivery of the delayed items. If CUSTOMER does not take delivery of the delayed
Products within ** days, the Products will be cancelled and dealt with in
accordance with this Section 4.

(c) Cancellation.

(1) If CUSTOMER cancels a Purchase Order or changes the VDS, or makes an
engineering change (collectively “Cancellation”), SANMINA-SCI shall use
commercially reasonable mitigation measures and prudent material management
techniques to minimize the impact of the Cancellation, including canceling
outstanding orders for Material, returning Material to the Vendor, and using the
Material for other customers where feasible.

(2) In the event of CUSTOMER’s Cancellation:

(i) in the event a VDS or a Purchase Order or part thereof is cancelled within
** Business Days of the originally scheduled delivery date (or weeks ** (or any
portion thereof) of the VDS are rescheduled and subsequently cancelled),
CUSTOMER is liable for **% of the current price of all finished Product in
SANMINA-SCI’s possession plus work in process;

(ii) in the event CUSTOMER’s forecast set forth in the VDS is reduced, CUSTOMER
makes an engineering change or CUSTOMER cancels an Order more than ** Business
Days outside of the originally scheduled delivery date, CUSTOMER shall be liable
for **% of the affected Material ordered pursuant to Section 4.3 which
SANMINA-SCI is unable to mitigate in accordance with this Agreement and any

 

8



--------------------------------------------------------------------------------

documented Vendor cancellation charges incurred by SANMINA-SCI with respect to
Material that SANMINA-SCI is permitted to cancel and/or return to the Material
Vendor. SANMINA-SCI shall provide itemized detail of all vendor cancellation
charges and the reasons for such charges.

(d) SANMINA-SCI shall use its commercially reasonable efforts to mitigate the
costs of Excess Material caused by any such delay or rescheduling. Any Excess or
Obsolete Material created as a result of such delay or rescheduling will be
dealt with in accordance with Section 4.5.

4.5 Excess and Obsolete Material

(1) “Excess Material” means the quantity of Material that SANMINA-SCI has on
hand, which has been ordered, manufactured or acquired, based on VDS and which
has no demand in the next ** days. SANMINA-SCI shall carry Excess Material at no
cost to CUSTOMER for a period not to exceed ** days after the date SANMINA-SCI
receives the first VDS of the current month. To the extent that CUSTOMER has not
consumed such Excess Material by the end of this ** day period, the Parties
shall implement SANMINA-SCI’s prepaid inventory reserve account model (the
“Prepaid Account”) as follows:

(i) Within ** calendar days after receiving CUSTOMER’s first VDS of the first
month of each calendar quarter, SANMINA-SCI shall advise CUSTOMER in writing of
any Excess Material and their Delivered Cost (the “Excess List”). For the
purpose of this Agreement, “Delivered Cost” shall mean SANMINA-SCI’s quoted cost
of Material as stated on the bill of materials.

(ii) Within ** calendar days of receiving SANMINA-SCI’s Excess List, CUSTOMER
shall advise SANMINA-SCI of any Material on the Excess List that it believes is
not excess, and the Parties shall work together in good faith to resolve any
outstanding issues.

(iii) Within ** calendar days of CUSTOMER’s issuance of the response to the
Excess List, CUSTOMER and SANMINA-SCI will agree on the disposition of the
Excess List at a Material level (hereafter the “Mutually Agreed Excess”) and
shall enter into transactions to settle the Mutually Agreed Excess.

(iv) Within ** calendar days of the Parties’ agreement on the Mutually Agreed
Excess, CUSTOMER will pay SANMINA-SCI the amount equal to the Mutually Agreed
Excess. SANMINA-SCI will deposit these funds in the CUSTOMER’s Prepaid Account.

(v) Beginning with the initial calendar month of this Agreement, the Parties
shall use the processes outlined in this Section each calendar month. After the
new Mutually Agreed Excess is determined, the Parties will compare funding
required versus the amount in the Prepaid Account and determine if there is a
shortfall or overage. Thereafter, within ** calendar days, the Parties will fund
the difference.

(vi) Excess Material shall be kept in the Prepaid Account for a maximum period
of ** months, at which time such Excess Material will be deemed to be either
scrap or Obsolete Material, unless otherwise mutually agreed by the Parties.
Once Excess Material is deemed to be

 

9



--------------------------------------------------------------------------------

scrap or Obsolete Material, it shall be resolved pursuant to the process set
forth in Section 4.5(2).

(2) “Obsolete Material” means: the quantity of Material that SANMINA-SCI has on
hand, which has been ordered, manufactured or acquired, based on preceding VDS
which SANMINA-SCI no longer requires based on CUSTOMER’s announcement or
notification of the following: (i) Formal announcement of End of Life (“EOL”) or
(ii) a change in specification of Engineering Change Notice. Within ** Business
Days of notice, CUSTOMER shall issue to SANMINA-SCI an Order for all Obsolete
Material. SANMINA-SCI shall invoice CUSTOMER for the Delivered Cost of the
Obsolete Material **. CUSTOMER shall pay SANMINA-SCI’s its Delivered Cost for
Obsolete Material invoice within ** Business Days of the date of invoice.
SANMINA-SCI will ship the Obsolete Material or dispose of same per the
CUSTOMER’s instructions.

4.6 Supplier Managed Inventory Program. The Parties acknowledge that SANMINA-SCI
offers a Supplier Managed Inventory Program (“SMI Program”). If the Parties
desire to use the SMI Program, the Parties will mutually agree on the terms of
the SMI Program and amend or supplement this Agreement accordingly.

 

5. DELIVERY AND ACCEPTANCE

5.1 Delivery. All Product shipments (including shipments made in accordance with
Section 7 (Warranty)) shall be FCA (Incoterms 2000) SANMINA-SCI’s facility of
manufacture (or repair). Title to and risk of loss or damage to the Product
shall pass to CUSTOMER upon SANMINA-SCI’s tender of the Product to the common
carrier. SANMINA-SCI shall mark, pack, package, crate, transport, ship and store
Product to ensure (a) delivery of the Product to its ultimate destination in
safe condition, (b) compliance with all requirements of the carrier and
destination authorities, and (c) compliance with any special instructions of
CUSTOMER.

5.2 Delayed Delivery. As used herein, the term “delivery date” means the date on
which SANMINA-SCI delivers the Product to the common carrier in accordance with
Section 5.1. SANMINA-SCI shall use its Best Efforts to give CUSTOMER advance
notice of any prospective failure to ship Product in time to meet the committed
delivery date specified in any Purchase Order or VDS. SANMINA-SCI will use its
Best Efforts to meet agreed delivery dates and, in the event the failure to
timely deliver the Product is due to SANMINA-SCI’s delay, as CUSTOMER’s sole
remedy for delayed delivery, SANMINA-SCI will bear the cost of any reasonable
premium freight charges, Material expediting fees, and overtime labor
necessarily incurred by SANMINA-SCI to mitigate the impact on CUSTOMER of actual
or impending late deliveries. In the event the failure to timely deliver the
Product is not due to SANMINA-SCI’s delay, CUSTOMER shall be responsible for
these charges.

5.3 Acceptance. Acceptance of the Product shall occur no later than twenty
(20) days after shipment of Product and shall be based solely on whether the
Product passes a mutually agreeable acceptance test procedure or inspection
designed to demonstrate compliance with the Manufacturing Specifications.
Product cannot be rejected based on criteria that were unknown to SANMINA-SCI or
based on test procedures that SANMINA-SCI has not approved or does not conduct.
Notwithstanding anything to the contrary, Product shall be deemed accepted if
not rejected within this twenty-day period. Once a Product is accepted, all
Product returns shall be handled in accordance with Section 7 (Warranty). Prior
to returning any rejected Product, CUSTOMER shall obtain an Authorized Return
Material (“RMA”) number from SANMINA-SCI, and shall return such Product in
accordance with SANMINA-SCI’s instructions; CUSTOMER shall specify the reason
for such rejection in all RMA’s. In the event a Product is rejected, SANMINA-SCI
shall have a reasonable opportunity to cure any defect which led to such
rejection.

 

10



--------------------------------------------------------------------------------

6. CHANGES

6.1 General. CUSTOMER reserves the right at any time to make changes within the
general scope of this Agreement. Such changes may include, but are not limited
to changes in (1) drawings, plans, designs, procedures, (2) Specifications, test
specifications or BOMs, (3) methods of packaging and shipment (4) Approved
Vendor Lists, (5) the amount of any property or services furnished by CUSTOMER.
All changes shall be requested pursuant to an Engineering Change Notice (“ECN”)
and through CUSTOMER’s Product Documentation Management (PDM) system.

6.2 SANMINA-SCI may not discontinue the manufacture of any Product nor make any
changes that affect the form, fit, function quality, reliability, or
interchangeability of any Product without the prior written approval of
CUSTOMER’s authorized representative. SANMINA-SCI shall notify CUSTOMER of any
proposed change to any Product and shall supply a written description of the
expected effect of the change, including the effect on price, and any cost
savings permitted by the change. In addition, SANMINA-SCI shall provide CUSTOMER
with sample builds reflecting the change as well as a product evaluation test
for the sample builds that includes yield and test results for the sample
builds. CUSTOMER shall approve or disapprove the proposed changes within **
Business Days after receipt of SANMINA-SCI’s written request and the supporting
information described above. SANMINA-SCI may not change or modify the Product
without CUSTOMER’s prior written consent. Changes shall not be binding upon
CUSTOMER except when specifically confirmed in writing signed by CUSTOMER’s
authorized representative. Information, advice, approvals or inspections given
by CUSTOMER’s technical personnel or other representatives shall be deemed
expressions of personal opinions only and shall not affect CUSTOMER and
SANMINA-SCI’s rights and obligations. Upon approval by CUSTOMER’s authorized
representative, such changes shall be documented and incorporated into the
Specification and Product and Process Documentation via an ECN. In addition
SANMINA-SCI may not change SANMINA-SCI’s manufacturing site or process without
the prior written approval of CUSTOMER’s authorized representative, which will
not be unreasonably withheld, conditioned or delayed and will not apply to the
planned movement of the Products from Szekesfehervar to Tatabanya.

6.3 When SANMINA-SCI receives an ECN related to a Product’s BOM, it will provide
a detailed response within ** Business Days of receipt. When SANMINA-SCI
receives an ECN related to a process issue, it will provide a detailed response
within ** Business Days of receipt. If any such change causes an increase or
decrease in the price of Products under this Agreement or in the time required
for SANMINA-SCI’s performance, SANMINA-SCI shall promptly notify CUSTOMER and
assert its claim for adjustment within ** Business Days after the change is
ordered, and the Parties shall meet in good faith to agree upon an equitable
adjustment. CUSTOMER will issue a purchase order upon acceptance of the ECN, and
pay for all Materials rendered Obsolete or Excess due to any accepted change per
Section 4.5. All costs of implementing ECN’s (including without limitation:
premium costs of Materials; Material handling charges; process and tooling
charges and evaluation and testing costs) will be the responsibility of
CUSTOMER, except for ECN’s initiated by SANMINA-SCI solely to improve its
manufacturing processes.

 

7. WARRANTY

7.1 SANMINA-SCI Warranty. SANMINA-SCI warrants that, for a period of ** years
from the date of manufacture of the Product: the Product will be (i) free from
defects in workmanship; (ii) new and unused (or, if the Product was a “hot swap”
reworked and retested); (iii) manufactured in accordance and shall conform, in
all material respects, to the Manufacturing Specifications; and (iv) free from
all liens and encumbrances. Any revisions to pricing based on actual warranty
costs for Products manufactured in Hungary will be resolved according to the
procedure set forth in Exhibit A-1. Products shall be considered free from
defects in workmanship (and CUSTOMER shall have no warranty claim) if they are
manufactured in

 

11



--------------------------------------------------------------------------------

accordance with the latest version of CUSTOMER’s workmanship standards (a copy
of which is attached hereto as Exhibit C and incorporated herein by this
reference), IPC-A-600, IPC-A-610 or IPC-A-620 and successfully complete any
mutually agreed product acceptance test. If the current workmanship standards
achieved by SANMINA-SCI do not fulfill either CUSTOMER’s or CUSTOMER’s end
customer quality requirements, the Parties shall work together in good faith to
achieve a resolution that meets these requirements and shall determine how any
and all additional costs associated with the new standards will be recovered.
SANMINA-SCI shall, at its option and at its expense (and as CUSTOMER’s sole and
exclusive remedy for breach of any warranty), repair, replace or issue a credit
for Product found defective during the warranty period. In addition, SANMINA-SCI
will pass on to CUSTOMER all Vendor’s (and manufacturers’) Material warranties
to the extent that they are transferable, but will not independently warrant any
Materials. All warranty obligations will cease upon the earlier of the
expiration of the warranty period set forth above or the return (at CUSTOMER’s
request) of any test equipment or test fixtures. ALL CLAIMS FOR BREACH OF
WARRANTY MUST BE RECEIVED BY SANMINA-SCI NO LATER THAN THIRTY (30) DAYS AFTER
THE EXPIRATION OF THE WARRANTY PERIOD.

7.2 RMA Procedure.

7.2.1 SANMINA-SCI shall concur in advance on all Product to be returned for
repair or rework. CUSTOMER shall obtain a RMA number or approval from
SANMINA-SCI prior to return shipment. SANMINA-SCI shall provide CUSTOMER with an
RMA number within one (1) Business Day after receiving CUSTOMER’s request. All
returns shall state the specific reason for such return, and will be processed
in accordance with SANMINA-SCI’s RMA Procedure. SANMINA-SCI shall pay all
transportation costs for valid returns of the Products to SANMINA-SCI and for
the shipment of the repaired or replacement Products to CUSTOMER, and shall bear
all risk of loss or damage to such Products while in transit; CUSTOMER shall pay
these charges, plus a handling charge, for invalid or “no defect found” returns.
Any repaired or replaced Product shall be warranted as set forth in this Section
for a period equal to the greater of (i) the balance of the applicable warranty
period relating to such Product or (ii) ** days after it is received by
CUSTOMER. In the case of replacement, title to the defective Product shall pass
to SANMINA-SCI upon delivery to SANMINA-SCI.

7.2.2 SANMINA-SCI shall use its Best Efforts to repair all Products (or replace
Products) and to ship the repaired/replacement Product within ** Business Days
from the date on which SANMINA-SCI receives the defective Product from CUSTOMER.
The Parties acknowledge, understand and agree that SANMINA-SCI’s promised repair
turnaround time is premised on receiving access to CUSTOMER’s test equipment on
a consignment basis, and SANMINA-SCI shall not be responsible for meeting these
repair turnaround times if the required test equipment is not made available or
is otherwise not functioning properly. In the event of any problems with the
test equipment, the Parties shall work together in good faith to resolve any
problems as soon as possible.

7.2.3 SANMINA-SCI will provide a quarterly summary report showing all repairs
made during the period. The report will include model number, serial number,
completion date of warranty service, description of failure condition, parts
required to make repair. If SANMINA-SCI becomes aware of any quality issues,
design or manufacturing defect, other issues, whether SANMINA-SCI or supplier
related, which may impact SANMINA-SCI’s compliance with the Product
Specification then SANMINA-SCI will promptly notify CUSTOMER of the nature of
such issues and provide the known technical details. CUSTOMER reserves the right
to suspend Product shipments until resolution of the above issue.

7.2.4 The Parties agree to review the status of Product repairs and repair
cycles at their quarterly business reviews or more frequently as mutually
agreed.

 

12



--------------------------------------------------------------------------------

7.3 Epidemic Failure. An Epidemic Failure shall be deemed to have been attained
when more than ** percent (**%) of a particular Product supplied under this
Agreement over any consecutive ** day period is found to contain a defect
attributable to the same root cause; provided, however, that, notwithstanding
the foregoing, an Epidemic Failure shall not be deemed to have occurred unless
at least 50 Products have been affected. If CUSTOMER experiences an Epidemic
Failure, CUSTOMER will promptly inform SANMINA-SCI of the nature of such
Epidemic Failure and provide as much detail regarding the Epidemic Failure as is
known. The Parties shall meet to discuss the Epidemic Failure as soon as
possible. If the Epidemic Failure results from a defect for which SANMINA-SCI is
responsible under Section 7.1 (Warranty), then, SANMINA-SCI shall extend the
warranty period set forth in Section 7.1 by one additional year (including
payment of shipping expenses of the affected Products from and to CUSTOMER) for
those Products affected by the Epidemic Failure. In the event that the Epidemic
Failure results from any other reason (including the failure of any Material
purchased from a Vendor), then, SANMINA-SCI shall (i) comply with the
requirements of Section 7.6 and (ii) provided that CUSTOMER agrees to reimburse
SANMINA-SCI for its reasonable costs in doing so, use its Best Efforts to remedy
the Epidemic Failure, including repairing or replacing the Products.

7.4 This warranty does not include Products that have defects or failures
resulting from (a) CUSTOMER’s design of Products including, but not limited to,
design functionality failures, specification inadequacies, failures relating to
the functioning of Products in the manner for the intended purpose or in the
specific CUSTOMER’s environment; (b) accident, disaster, neglect, abuse, misuse,
improper handling, testing, storage or installation including improper handling
in accordance with static sensitive electronic device handling requirements;
(c) alterations, modifications or repairs by CUSTOMER or third parties to the
extent such modification was the cause of the failure or defect or (d) defective
CUSTOMER-provided test equipment or test software to the extent that such test
equipment or test software was properly and timely implemented by SANMINA-SCI.
CUSTOMER bears all design responsibility for the Product.

7.5 Remedy. THE SOLE REMEDY UNDER THIS WARRANTY SHALL BE THE REPAIR, REPLACEMENT
OR CREDIT FOR DEFECTIVE PARTS AS STATED ABOVE. THIS WARRANTY IS THE SOLE
WARRANTY GIVEN BY SANMINA-SCI AND IS IN LIEU OF ANY OTHER WARRANTIES EITHER
EXPRESS OR IMPLIED. SANMINA-SCI DOES NOT MAKE ANY WARRANTIES REGARDING
MERCHANTIBILITY, NONINFRINGEMENT (OTHER THAN AS SET FORTH IN SECTION 9.1),
COMPLIANCE WITH ROHS AND WEEE (OR SIMILAR LEGISLATION), OR FITNESS FOR A
PARTICULAR PURPOSE, AND SPECIFICALLY DISCLAIMS ANY SUCH WARRANTY, EXPRESS OR
IMPLIED.

7.6 Non-warrantable issues. SANMINA-SCI will use its Best Efforts to support
CUSTOMER in resolving non-warrantable issues such as a defect or malfunction of
any Material and/or resolving quality issues with Material Vendors; provided,
however, that nothing herein shall require SANMINA-SCI to file a lawsuit against
a Vendor. Also, upon CUSTOMER’s request, SANMINA-SCI shall use its Best Efforts
(to extent permitted and available) to provide copies of the Material warranty
to CUSTOMER. The Parties shall cooperate in good faith to find the cause of such
defects and take remedial measures.

 

8. CUSTOMER FURNISHED EQUIPMENT AND COMPONENTS

8.1 Customer-Furnished Items. CUSTOMER shall provide SANMINA-SCI with the
Product design and related specifications, applicable regulatory requirements,
equipment, tooling, Material or documentation set forth in Exhibit D
(collectively the “Customer-Furnished Items”). CUSTOMER hereby represents and
warrants that the Customer-Furnished Items, including any Material sold by
CUSTOMER to SANMINA-SCI, meet CUSTOMER’s current quality standards, are or will
be fit for their intended purposes, meet all applicable regulatory requirements,
and will

 

13



--------------------------------------------------------------------------------

be delivered to SANMINA-SCI in a timely manner. Documentation (including BOM’s,
drawings and artwork) shall be current and complete.

8.2 Care of Customer-Furnished Items. All Customer-Furnished Items shall remain
the property of CUSTOMER. SANMINA-SCI shall clearly identify all
Customer-Furnished Items by an appropriate tag and shall utilize such
Customer-Furnished Items solely in connection with the manufacture of CUSTOMER’s
Product. The Customer Furnished Items may not be used to manufacture products
for third parties. SANMINA-SCI shall not make or allow modifications to be made
to the Customer-Furnished Items without CUSTOMER’s prior written consent.
SANMINA-SCI shall be responsible for reasonable diligence and care in the use
and protection of any Customer-Furnished Items and routine maintenance of any
Customer-Furnished equipment, but shall not be responsible for repairs or
replacements (including servicing and calibration to the equipment) unless such
failure was caused by SANMINA-SCI’s negligence or willful misconduct. All
Customer-Furnished Items shall be returned to CUSTOMER at CUSTOMER’s expense
upon request. SANMINA-SCI’s production and warranty obligations which require
the utilization of the returned Customer-Furnished Items will cease upon
SANMINA-SCI’s fulfillment of CUSTOMER’S request.

8.3 Customer-Furnished Material. Customer-Furnished Material shall be handled in
accordance with SANMINA-SCI’s procedures regarding Customer-Furnished Material,
incorporated by reference herein and attached hereto as Exhibit E. If CUSTOMER
makes Material available to SANMINA-SCI and responds to SANMINA-SCI’s requests
for information concerning the Material in a timely fashion, SANMINA-SCI shall
use its Best Efforts to purchase CUSTOMER’s Material before purchasing similar
Material from third party vendors.

8.4 Customer Furnished Engineering Support. Customer shall provide engineering
support to any manufacturing facility that it is currently providing engineering
support to at the same level without charge for a period of at least twelve
months from the beginning of production.

 

9. INDEMNIFICATION AND LIMITATION OF LIABILITY

9.1 SANMINA-SCI’s Indemnification. SANMINA-SCI shall indemnify, defend, and hold
CUSTOMER and CUSTOMER’s affiliates, shareholders, directors, officers,
employees, contractors, agents and other representatives (the
“Customer-Indemnified Parties”) harmless from all third party demands, claims,
actions, causes of action, proceedings, suits, assessments, losses, damages,
liabilities, settlements, judgments, fines, penalties, interest, costs and
expenses (including fees and disbursements of counsel) of every kind (each a
“Claim,” and, collectively “Claims”) (i) based upon personal injury or death or
injury to property (other than damage to the Product itself, which is handled in
accordance with Section 7/Warranty) to the extent any of the foregoing is
proximately caused either by the negligent or willful acts or omissions of
SANMINA-SCI or its officers, employees, subcontractors or agents (e.g., a defect
in the manufacturing process) and/or (ii) arising from or relating to any actual
or alleged infringement or misappropriation of any patent, trademark, mask work,
copyright, trade secret or any actual or alleged violation of any other
intellectual property rights arising from or in connection with SANMINA-SCI’s
manufacturing processes.

9.2 CUSTOMER’s Indemnification. CUSTOMER shall indemnify, defend, and hold
SANMINA-SCI and SANMINA-SCI’s affiliates, shareholders, directors, officers,
employees, contractors, agents and other representatives (the
“SANMINA-SCI-Indemnified Parties”) harmless from all third party Claims
(i) based upon personal injury or death or injury to property to the extent any
of the foregoing is proximately caused by the negligent or willful acts or
omissions of CUSTOMER or its officers, employees, subcontractors or agents
(e.g., a defect in the product design); (ii) arising from or relating to any
actual or alleged infringement or misappropriation of any patent, trademark,
mask work, copyright, trade secret or any actual or alleged violation of any
other intellectual property rights arising from or in connection with the
Products, except to the extent that such infringement exists as a result of use
by CUSTOMER of SANMINA-SCI’s

 

14



--------------------------------------------------------------------------------

manufacturing processes; and (iii) the failure of any Product to comply with
Environmental Legislation. For the purpose of this Agreement, the term
“Environmental Legislation” means and includes the European Union’s RoHS and
WEEE directives, as implemented by the member states, as well as any similar law
in any other jurisdiction.

9.3 Procedure. A Party entitled to indemnification pursuant to this Section (the
“Indemnitee”) shall promptly notify the other Party (the “Indemnitor”) in
writing of any Claims covered by this indemnity. Promptly after receipt of such
notice, the Indemnitor shall assume the defense of such Claim with counsel
reasonably satisfactory to the Indemnitee. Indemnitee shall provide Indemnitor
with reasonable assistance in the defense of the Claim. If the Indemnitor fails,
within a reasonable time after receipt of such notice, to assume the defense
with counsel reasonably satisfactory to the Indemnitee or, if in the reasonable
judgment of the Indemnitee, a direct or indirect conflict of interest exists
between the Parties with respect to the Claim, the Indemnitee shall have the
right to undertake the defense, compromise and settlement of such Claim for the
account and at the expense of the Indemnitor. Notwithstanding the foregoing, if
the Indemnitee in its sole judgment so elects, the Indemnitee may also
participate in the defense of such action by employing counsel at its expense,
without waiving the Indemnitor’s obligation to indemnify and defend. The
Indemnitor shall not compromise any Claim (or portions thereof) or consent to
the entry of any judgment without an unconditional release of all liability of
the Indemnitee as to each claimant or plaintiff.

9.4 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES,
OR ANY DAMAGES WHATSOEVER RESULTING FROM LOSS OF USE, DATA OR PROFITS, EVEN IF
SUCH OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. FOR THE
PURPOSE OF THIS SECTION, BOTH LOST PROFITS AND DAMAGES RESULTING FROM VALUE
ADDED TO THE PRODUCT BY CUSTOMER SHALL BE CONSIDERED CONSEQUENTIAL DAMAGES. IN
NO EVENT SHALL SANMINA-SCI’S LIABILITY FOR A PRODUCT (WHETHER ASSERTED AS A TORT
CLAIM OR CONTRACT CLAIM) EXCEED THE AMOUNTS PAID TO SANMINA-SCI FOR SUCH PRODUCT
HEREUNDER. IN NO EVENT WILL SANMINA-SCI BE LIABLE FOR COSTS OF PROCUREMENT OF
SUBSTITUTE PRODUCT BY CUSTOMER. IN ADDITION, IN NO EVENT SHALL EITHER PARTY’S
LIABILITY FOR ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT EXCEED **
PERCENT OF THE TOTAL AMOUNT PAID FOR THE AFFECTED PRODUCT GIVING RISE TO SUCH
LIABILITY IN THE ** MONTH PERIOD IMMEDIATELY PRECEDING THE DATE THE CAUSE OF
ACTION AROSE. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. Notwithstanding the foregoing, the caps
set forth herein shall not apply to limit (i) a Party’s obligation to indemnify
the other Party against any third party Claim for personal injury or property
damage, (ii) actual damages required to be paid to any third party as a result
of any infringement claim, (iii) Customer’s liability for payment for Products,
services or similar items under the Agreement, or (iv) Customer’s liability for
Materials in accordance with the Agreement. THE LIMITATION SET FORTH IN THIS
SECTION SHALL APPLY WHERE THE DAMAGES ARISE OUT OF OR RELATE TO THIS AGREEMENT.

 

10. TERMINATION

10.1 Termination for Cause. Subject to Section 10.4, either Party may terminate
this Agreement or an Order hereunder for default if the other Party materially
breaches this Agreement; provided, however, no termination right shall accrue
until thirty (30) days after the defaulting Party is notified in writing of the
material breach and has failed to cure or give adequate assurances of
performance within the thirty (30) day period after notice of material breach.
Notwithstanding the foregoing, the cure period for any payment related breaches
shall be fifteen Business Days.

 

15



--------------------------------------------------------------------------------

10.2 Termination by Operation of Law. Subject to Section 10.3, this Agreement
shall immediately and automatically terminate should either Party (a) become
insolvent; (b) enter into or file a petition, arraignment or proceeding seeking
an order for relief under the bankruptcy laws of its respective jurisdiction;
(c) enter into a receivership of any of its assets or (d) enter into a
dissolution or liquidation of its assets or an assignment for the benefit of its
creditors.

10.3 Consequences of Termination.

(a) Termination for Reasons other than SANMINA-SCI’s Breach. In the event this
Agreement or an Order hereunder is terminated for any reason other than a breach
by SANMINA-SCI (including but not limited to a force majeure), CUSTOMER shall
pay SANMINA-SCI, termination charges in an amount equal to CUSTOMER’s liability
under Section 4 hereof, and the Parties shall cooperate to orderly wind down the
business under the Agreement pursuant to Section 10.4.

(b) Termination Resulting From SANMINA-SCI’S Breach. In the event CUSTOMER
terminates this Agreement or any Order hereunder as a result of a breach by
SANMINA-SCI, CUSTOMER shall pay SANMINA-SCI, termination charges equal to
CUSTOMER’s liability under Section 4 hereof; provided, however, that CUSTOMER
shall not be required to pay any markup on the Materials. In addition, the
Parties shall cooperate to orderly wind down the business under the Agreement
pursuant to Section 10.4.

10.4 Orderly Wind Down. Upon any termination, the Parties will use Best Efforts
to cooperate in the orderly wind down of operations of CUSTOMER, taking into
account CUSTOMER’s need to avoid interruption of supply. Upon termination of
this Agreement due to SANMINA-SCI’s material breach, SANMINA-SCI agrees to meet
in good faith with CUSTOMER to create and execute a transition plan which will
include: (i) a transfer of all Materials to CUSTOMER at a price equal to the
purchase price of the Materials; (ii) a transfer of all tooling and equipment
bought specifically for CUSTOMER’s Product at a price equal to the purchase
price of the equipment/tooling, less depreciation; and (iii) transfer of all
CUSTOMER’s Furnished Items; (iv) a schedule to complete the remaining Orders;
and (v) any other items to be agreed upon between the Parties. Subject to
SANMINA-SCI’s confidentiality obligations and security requirements, CUSTOMER
may audit SANMINA-SCI during the winding down of operations.

 

11. QUALITY

11.1 Specifications. Product shall be manufactured by SANMINA-SCI in accordance
with the Manufacturing Specifications, as modified via written ECO’s or a
temporary deviation (“TD”) in accordance with this Agreement. Neither Party
shall make any change to the Specifications, to any Material described therein,
or to the Products (including, without limitation, changes in form, fit,
function, design or appearance of the Products or changes which would affect the
reliability of any of the Products) unless such change is made in accordance
with Section 6.1.

11.2 Content of Specifications. The Specifications shall include, but shall not
be limited to (i) detailed electrical, mechanical, performance and appearance
specifications for each model of Product, (ii) the BOM; (iii) tooling
specifications, along with a detailed description of the operation thereof,
(iv) art work drawings, (v) Material specifications, (vi) Vendor cross
references.

11.3 Material. SANMINA-SCI shall use in its production of Products such Material
of a type, quality, and grade specified by CUSTOMER to the extent CUSTOMER
chooses to so specify, and shall purchase Material only from Vendors appearing
on CUSTOMER’s approved vendor list (“AVL”); provided, however, that in the event
SANMINA-SCI cannot purchase a Material from a Vendor on CUSTOMER’S AVL for any
reason, SANMINA-SCI shall be able to purchase such Material from an alternate
Vendor, subject to CUSTOMER’s prior written approval via a TD or an ECO, which
approval shall not be unreasonably withheld, conditioned or delayed.

 

16



--------------------------------------------------------------------------------

SANMINA-SCI shall use Best Efforts to manage all Vendors, but shall not be
responsible for any Material (including the failure of any Material to comply
with the Specifications), where the root cause of the failure is not related to
SANMINA-SCI’s manufacturing process or workmanship, except to the extent that
SANMINA-SCI itself manufactured the Material (e.g., SANMINA-SCI is listed as the
AVL for certain Material such as printed circuit boards or memory cards).

11.4 Quality Specifications. SANMINA-SCI shall comply with the quality
specifications set forth in its Quality Manual, which meets the requirements of
ISO 9000 and TL 9000 and is incorporated by reference herein, a copy of which is
available from SANMINA-SCI upon request.

11.5 Quality Target.

11.5.1 CUSTOMER’s quality target is to accept only Products fully conforming to
the Manufacturing Specifications. SANMINA-SCI shall provide a formal Quality
Plan for each Product that includes manufacturing process and capability
metrics, product certification, in process and final test procedures, data
collection, data reporting and quality control procedures for the manufacturing
process that could be used to accept/reject Products. Quality plans must be
agreed to prior to initial production shipments.

11.5.2 SANMINA-SCI shall manufacture the Products to the Product and Process
Documentation and quality control standards established by CUSTOMER and mutually
agreed to by SANMINA-SCI and CUSTOMER. SANMINA-SCI shall inspect all Products
prior to shipment to CUSTOMER to determine whether such Products meet the agreed
upon process controls, test yields, end-of-line audits and out-of-box audits.
Inspections will be held according to the following documents in order of
precedence:

11.5.2.1.1 CUSTOMER Source Control Drawing

11.5.2.1.2 CUSTOMER Fabrication Drawing

11.5.2.1.3 SANMINA-SCI Generated Special Drawing

11.5.3 SANMINA-SCI shall keep and maintain manufacturing process inspection and
test records for the manufacture of CUSTOMER’s Products, which shall be
available for inspection for CUSTOMER and allow copies to be made and extracts
to be taken and shall furnish any information which may be reasonably required
by CUSTOMER with respect thereto.

11.6 Inspection of Facility. CUSTOMER reserves the right during regular business
hours and following reasonable advance notice to SANMINA-SCI and subject to
CUSTOMER’s confidentiality obligations, to inspect SANMINA-SCI’s facilities or
quality control procedures and perform reasonable source verifications and
quality assurance audits, both prior to the first delivery of Products and
periodically thereafter, in order to verify compliance with the Manufacturing
Specifications and Product and Process Documentation. Any such inspections or
audits shall not relieve SANMINA-SCI of its obligation to deliver conforming
Product in accordance with specified delivery dates. SANMINA-SCI agrees to
provide suitable office space within SANMINA-SCI’s manufacturing facility with
telephone and IT network capabilities for the individuals performing the
inspections or audits. CUSTOMER and its representatives shall observe all
security and handling measures of SANMINA-SCI while on SANMINA-SCI’s premises.

11.7 Out of Box Audits. CUSTOMER may also perform specific incoming inspection
and out-of-box audits at its facilities to determine whether the Products meet
the Manufacturing Specifications. Such inspections shall be completed by
CUSTOMER within twenty (20) days after delivery of Product to CUSTOMER. It is
expressly agreed that inspections and/or payments prior

 

17



--------------------------------------------------------------------------------

to delivery will not constitute final acceptance. If the Products delivered do
not meet the Manufacturing Specifications, then CUSTOMER shall have the rights
as specified in Section 7.

11.8 Disaster Recovery Plan. Upon CUSTOMER’s request, SANMINA-SCI shall provide
to CUSTOMER a disaster recovery plan or disaster recovery procedures for any
relevant SANMINA-SCI facility for which a plan exists (“Recovery Plan”). The
Recovery Plan will the actions SANMINA-SCI shall take to resume production of
the Products as soon as possible after damage or destruction of SANMINA-SCI’s
factory or other facilities or machinery, personnel, software, documentation
and/or supply management. Such events include without limitation, fire, flood,
power shortage, earthquake or other events of force majeure. The Recovery Plan
shall also include alternative processes for resuming production of the Products
by opening an alternative facility or setting up the necessary equipment and
assembly lines in an existing factory of SANMINA-SCI.

 

12. FORCE MAJEURE

12.1 Force Majeure Event. For purposes of this Agreement, a “Force Majeure
Event” shall mean the occurrence of unforeseen circumstances beyond a Party’s
control and without such Party’s negligence or intentional misconduct,
including, but not limited to, any act by any governmental authority, act of
war, natural disaster, strike, boycott, embargo, shortage, riot, lockout, labor
dispute, and civil commotion. For purposes of clarification, any action by the
landlord of CUSTOMER’s Hungary facility to shut down the facility or otherwise
prevent SANMINA-SCI from conducting manufacturing operations at the facility
shall be deemed to be a Force Majeure Event.

12.2 Notice of Force Majeure Event. Neither Party shall be responsible for any
failure to perform due to a Force Majeure Event provided that such Party gives
notice to the other Party of the Force Majeure Event as soon as reasonably
practicable, but not later than five (5) days after the date on which such Party
knew or should reasonably have known of the commencement of the Force Majeure
Event, specifying the nature and particulars thereof and the expected duration
thereof; provided, however, that the failure of a Party to give notice of a
Force Majeure Event shall not prevent such Party from relying on this Section
except to the extent that the other Party has been prejudiced thereby.

12.3 Termination of Force Majeure Event. The Party claiming a Force Majeure
Event shall use Best Efforts to mitigate the effect of any such Force Majeure
Event and to cooperate to develop and implement a plan of remedial and
reasonable alternative measures to remove the Force Majeure Event; provided,
however, that neither Party shall be required under this provision to settle any
strike or other labor dispute on terms it considers to be unfavorable to it.
Upon the cessation of the Force Majeure Event, the Party affected thereby shall
immediately notify the other Party of such fact, and use its Best Efforts to
resume normal performance of its obligations under the Agreement as soon as
possible.

12.4 Limitations. Notwithstanding that a Force Majeure Event otherwise exists,
the provisions of this Section shall not excuse (i) any obligation of either
Party, including the obligation to pay money in a timely manner for Product
actually delivered or other liabilities actually incurred, that arose before the
occurrence of the Force Majeure Event causing the suspension of performance; or
(ii) any late delivery of Product, equipment, materials, supplies, tools, or
other items caused solely by negligent acts or omissions on the part of such
Party.

 

18



--------------------------------------------------------------------------------

12.5 Termination for Convenience. In the event a Party fails to perform any of
its obligations for reasons defined in this Section 12 for a cumulative period
of thirty (30) days or more from the date of such Party’s notification to the
other Party then the other Party at its option may extend the corresponding
delivery period for the length of the delay. In the event of a termination of
the Agreement under this Section 12.5, the Parties agree to work together in
good faith in order to orderly wind down the business relationship pursuant to
Sections 10.3(a) and 10.4.

 

13. CONFIDENTIALITY AND NON-SOLICITATION OF EMPLOYEES

13.1 Definitions. For the purpose of this Agreement:

(a) “Confidential Information” means information (in any form or media)
regarding a Party’s customers, products, prospective customers (including lists
of customers and prospective customers), methods of operation, engineering
methods and processes (include any information which may be obtained by a Party
by reverse engineering, decompiling or examining any software or hardware
provided by the other Party under this Agreement), programs and databases,
patents and designs, billing rates, billing procedures, vendors and suppliers,
business methods, finances, management, or any other business information
relating to such Party (whether constituting a trade secret or proprietary or
otherwise) which has value to such Party and is treated by such Party as being
confidential; provided, however, that Confidential Information does not include
information that (i) is known to the other Party prior to receipt from the
Disclosing Party hereunder, which knowledge shall be evidenced by written
records, (ii) is independently developed as evidenced by written records,
(iii) is or becomes in the public domain through no breach of this Agreement, or
(iv) is received from a third party without breach of any obligation of
confidentiality.

(b) “Person” shall mean and include any individual, partnership, association,
corporation, trust, unincorporated organization, limited liability company or
any other business entity or enterprise.

(c) “Representative” shall mean a Party’s employees, agents, or representatives,
including, without limitation, financial advisors, lawyers, accountants,
experts, and consultants.

13.2 Nondisclosure Covenants.

(a) In connection with this Agreement, each Party (the “Disclosing Party”) may
furnish to the other Party (the “Receiving Party”) or its Representatives
certain Confidential Information. For a period of three (3) years from the date
of the last disclosure under this Agreement, the Receiving Party (a) shall
maintain as confidential all Confidential Information disclosed to it by the
Disclosing Party, (b) shall not, directly or indirectly, disclose any such
Confidential Information to any Person other than (i) those Representatives of
the Receiving Party whose duties justify the need to know such Confidential
Information and then only after each Representative has agreed to be bound by
this Confidentiality Agreement and clearly understands his or her obligation to
protect the confidentiality of such Confidential Information and to restrict the
use of such Confidential Information or (ii) if SANMINA-SCI is the Receiving
Party, a third party Vendor for the purpose of obtaining price quotations and
(c) shall treat such Confidential Information with the same degree of care as it
treats its own Confidential Information (but in no case with less than a
reasonable degree of care).

(b) The disclosure of any Confidential Information is solely for the purpose of
enabling each Party to perform under this Agreement, and the Receiving Party
shall not use any Confidential Information disclosed by the Disclosing Party for
any other purpose.

 

19



--------------------------------------------------------------------------------

(c) Except as otherwise set forth in this Agreement, all Confidential
Information supplied by the Disclosing Party shall remain the property of the
Disclosing Party, and will be promptly returned by the Receiving Party upon
receipt of written request therefor.

(d) If the Receiving Party or its Representative is requested or becomes legally
compelled to disclose any of the Confidential Information, it will provide the
Disclosing Party with prompt written notice. If a protective order or other
remedy is not obtained, then only that part of the Confidential Information that
is legally required to be furnished will be furnished, and Best Efforts will be
made to obtain reliable assurances of confidentiality.

13.3 Non-Solicitation of Employees. During the term of this Agreement and for a
period of one (1) year thereafter, neither Party shall directly or indirectly
solicit, recruit or hire (or attempt to solicit, recruit or hire) any of the
other Party’s employees; provided, however, that this shall not prohibit a Party
from (a) advertising for open positions provided that such advertisements are
not targeted solely at the employees of the other Party; (b) or employing any
individual who initiates contact with such Party on his or her own initiative,
whether in response to an advertisement or otherwise.

13.4 Injunctive Relief Authorized. Any material breach of this Section by a
Party or its Representatives may cause irreparable injury and the non-breaching
Party may be entitled to equitable relief, including injunctive relief and
specific performance, in the event of a breach. The above will not be construed
to limit the remedies available to a Party. In addition, the prevailing Party
will be entitled to be reimbursed for all of its reasonable attorneys’ fees and
expenses at all levels of proceedings and for investigations, from the
non-prevailing Party.

13.5 No Publicity. Each Party agrees not to publicize or disclose the existence
or terms of this Agreement to any third Party without the prior consent of the
other Party except as required by law (in which case, the Party seeking to
disclose the information shall give reasonable notice to the other Party of its
intent to make such a disclosure). Neither Party shall make any press release or
similar public statement without the prior consent of the other Party.

 

14. INSURANCE

SANMINA-SCI agrees to maintain during the term of this Agreement (a) workers’
compensation insurance as prescribed by the law of the state in which
SANMINA-SCI’s services are performed; (b) employer’s liability insurance with
limits of at least $1,000,000 per occurrence; (c) commercial automobile
liability insurance if the use of motor vehicles is required, with limits of at
least $1,000,000 for bodily injury and property damage for each occurrence;
(d) commercial general liability insurance, including blanket contractual
liability and broad form property damage, with limits of at least $5,000,000
combined single limit for personal injury and property damage for each
occurrence; and (e) commercial general liability insurance endorsed to include
products liability and completed operations coverage in the amount of $1,000,000
for each occurrence. SANMINA-SCI shall furnish to CUSTOMER certificates or
evidence of the foregoing insurance indicating the amount and nature of such
coverage and the expiration date of each policy. Each Party agrees that it, its
insurer(s) and anyone claiming by, through, under or in its behalf shall have no
claim, right of action or right of subrogation against the other Party and the
other Party’s affiliates, directors, officers, employees and customers based on
any loss or liability insured against under the insurance required by this
Agreement.

 

15. IT SYSTEMS SUPPORT.

SANMINA-SCI agrees to facilitate the communication and system logic links of
specific IT functions and data bases with CUSTOMER systems including but not
limited to quality and shop

 

20



--------------------------------------------------------------------------------

floor control systems, documentation and ECO control systems, advanced shipping
notices and inventory and order management systems. SANMINA-SCI will conform to
information technology standard industry practices to ensure the security of
intellectual property both residing at SANMINA-SCI and communicated externally
to/from CUSTOMER. SANMINA-SCI and CUSTOMER will jointly develop web based
systems to improve communications.

 

16. INTELLECTUAL PROPERTY RIGHTS

16.1 No Products furnished under this Agreement or consigned tools, consigned
materials, consigned equipment, or equipment or tools designed by CUSTOMER,
plans, designs, or specifications for producing the same, shall be duplicated or
furnished to others or used to produce products for others without the prior
written consent of CUSTOMER. SANMINA-SCI shall take appropriate measures to
protect CUSTOMER proprietary rights in the Products, component parts and
designs, as well as CUSTOMER intellectual property relating to the Products
including the following: (1) restricting access to the portion of SANMINA-SCI’s
facility used for manufacturing CUSTOMER Products to only SANMINA-SCI’s
employees on a need to know basis or need to perform basis or involved in the
manufacture, assembly and testing of the Products or when specifically approved
by CUSTOMER; and (2) treating all proprietary information of CUSTOMER with the
same degree of care it uses to protect the confidentiality of its own
information, which shall not be less than reasonable care. SANMINA-SCI shall not
use or disclose any CUSTOMER intellectual property except in furtherance of the
manufacturing the Product in accordance with the terms of this Agreement.
SANMINA-SCI shall provide secure facilities and segregate CUSTOMER’s Products
from CUSTOMER’s competitor’s products within the facility. SANMINA-SCI shall
also restrict access to the segregated area through card key access or other
such security procedures that prevent unauthorized individuals from entering the
work area and keep entry-exit logs. Upon CUSTOMER’s request, the Parties shall
meet in good faith to jointly define any additional security measures that may
be required in order to properly secure any area where CUSTOMER’s Products are
manufactured. Any manufacturing process technology improvements developed by
SANMINA-SCI exclusively for CUSTOMER’s Products and at the expense of CUSTOMER
may not be used to manufacture products for a competitor of CUSTOMER at any
SANMINA-SCI facility without the prior written consent of CUSTOMER.

16.2 All existing IP owned by or licensed to CUSTOMER will continue to be owned
by CUSTOMER. SANMINA-SCI is licensed to use such of the CUSTOMER IP as may be
necessary only for the limited purpose of performing its obligations under this
Agreement. No ownership rights are granted to SANMINA-SCI and SANMINA-SCI’s
permissible use of CUSTOMER’s IP is as stated in this Agreement. With respect to
any IP licensed to CUSTOMER by third parties and included in the license to
SANMINA-SCI described in the prior sentence, CUSTOMER warrants that such license
is in good standing and includes all necessary rights of sub-licensing. All
existing IP of SANMINA-SCI will continue to be owned by SANMINA-SCI and all IP
arising in the course of SANMINA-SCI’s performance of this Agreement relating to
SANMINA-SCI’s manufacturing know-how, manufacturing process and/or manufacturing
consulting services will be owned by SANMINA-SCI other than IP solely and
uniquely related to the Products which shall be owned by CUSTOMER. With respect
to any IP licensed to SANMINA-SCI by third parties, SANMINA-SCI warrants that
such license is in good standing and includes all necessary rights to permit
SANMINA-SCI to perform its obligations under this Agreement. Nothing contained
herein will be deemed to grant to CUSTOMER either directly or by implication,
estoppel or otherwise, any license or other right under any patents, patent
applications, or non-patent rights owned by or licensed to SANMINA-SCI or its
affiliates. Nothing contained herein will be deemed to grant to SANMINA-SCI
either directly or by implication, estoppel or otherwise, any license or other
right under any patents, patent applications, or non-patent rights owned by or
licensed to CUSTOMER or its affiliates, except as necessary only for the limited
purpose of performing its obligations under this Agreement. SANMINA-SCI and
CUSTOMER may not use any IP of the other Party for any other purpose.

 

21



--------------------------------------------------------------------------------

17. MISCELLANEOUS

17.1 Integration Clause. This Agreement (including the Exhibits and Schedules to
this Agreement) constitutes the entire agreement of the Parties, superseding all
previous Agreements covering the subject matter. This Agreement shall not be
changed or modified except by written agreement, specifically amending,
modifying and changing this Agreement, signed by SANMINA-SCI and an authorized
representative of the CUSTOMER.

17.2 Order of Precedence. All quotations, Orders, acknowledgments and invoices
issued pursuant to this Agreement are issued for convenience of the Parties only
and shall be subject to the provisions of this Agreement and the Exhibits
hereto. Subject to Section 1.4, when interpreting this Agreement, precedence
shall be given to the respective parts in the following descending order:
(a) this Agreement; (b) Schedules and Exhibits to this Agreement; and (c) those
portions of the Blanket Order, VDS and Purchase Order that are not pre-printed
and which are accepted by SANMINA-SCI. The Parties acknowledge that the
preprinted provisions on the reverse side of any such quotation, Blanket Order,
VDS, Purchase Order, acknowledgment or invoice shall be deemed deleted and of no
effect whatsoever. Subject to Sections 2.1 and 4.3(d), no modification to this
Agreement, the Exhibits or any Blanket Order, VDS or Purchase Order shall be
valid without the prior written consent of the authorized signatories of
SANMINA-SCI and CUSTOMER.

17.3 Assignment. Neither this Agreement nor any rights or obligations hereunder
shall be transferred or assigned by either Party without the written consent of
the other Party, which consent shall not be unreasonably withheld or delayed.
This Agreement may be assigned in whole or in part by either Party to (a) any
Affiliate of such Party provided that such Party remains secondarily liable
under this Agreement and/or (b) any third party that acquires all or
substantially all of such Party’s assets provided that the acquirer is (i) not a
competitor to the other Party and (ii) has sufficient creditworthiness to meet
such Party’s obligations hereunder.

17.4 Notices. Wherever one Party is required or permitted or required to give
written notice to the other under this Agreement, such notice will be given by
hand, by certified U.S. mail, return receipt requested, by overnight courier, or
by fax and addressed as follows:

 

If to CUSTOMER:

  with a copy to: Powerwave Technologies, Inc.   Powerwave Technologies, Inc.
1801 East St. Andrew Place   1801 East St. Andrew Place Santa Ana, California
92705   Santa Ana, California 92705 Attn: Chief Financial Officer   Attn: Vice
President, Legal Affairs Phone: (714) 466-1000   Phone: (714) 466-1000 Fax
(714) 466-5801   Fax (714) 466-5801

If to SANMINA-SCI:

  with a copy to: SANMINA-SCI Corporation   SANMINA-SCI Corporation 2700 N.
First Street   2700 N. First Street San Jose, California 95134   San Jose,
California 95134 Attn: EVP, Sales   Attn: VP & Corporate Counsel Phone:
(408) 964-3600   Phone: (408) 964-3600 Fax: (408) 964-3888   Fax: (408) 964-3636

All such notices shall be effective upon receipt. Either Party may designate a
different notice address from time to time upon giving ten (10) days’ prior
written notice thereof to the other Party.

17.5 Disputes/Choice of Law/Attorneys Fees. The Parties shall attempt to resolve
any disputes between them arising out of this Agreement through good faith
negotiations. In the event

 

22



--------------------------------------------------------------------------------

the Parties cannot resolve a dispute, the Parties acknowledge and agree that the
state courts of Orange County, California and the federal courts located in the
Central District of the State of California shall have exclusive jurisdiction
and venue to adjudicate any and all disputes brought by SANMINA-SCI arising out
of or in connection with this Agreement and that the state courts of Santa Clara
County, California and the federal courts located in the Northern District of
the State of California shall have exclusive jurisdiction and venue to
adjudicate any and all disputes brought by CUSTOMER arising out of or in
connection with this Agreement. The Parties consent to the exercise by such
courts of personal jurisdiction over them and each Party waives any objection it
might otherwise have to venue, personal jurisdiction, inconvenience of forum,
and any similar or related doctrine. This Agreement shall be construed in
accordance with the substantive laws of the State of California (excluding its
conflicts of laws principles). The provisions of the United Nations Conventions
on Contracts for the International Sale of Goods shall not apply to this
Agreement. The prevailing Party shall be entitled to recover its costs and
reasonable attorney’s fees from the non-prevailing Party in any action brought
to enforce this Agreement.

17.6 Compliance with Law. CUSTOMER and SANMINA-SCI shall comply with U.S. export
laws and regulations in connection with CUSTOMER Products and technology, and
each Party agrees that, it will obtain all necessary licenses or approvals from
the U.S. Government prior to the: (i) transfer, export or re-export, directly or
indirectly, of any CUSTOMER Products or technical data or any direct product of
that technical data (including Confidential Information), or (ii) disclosure of
any technical data (including Confidential Information) acquired from the other
Party to any Third Country National SANMINA-SCI will obtain CUSTOMER’s written
consent for any re-export or retransfer of CUSTOMER Products and technical data,
as well as for any disclosure of technical data to a Third Country National.
Under no circumstances may SANMINA-SCI export or re-export any CUSTOMER Products
or technical data to countries, persons, or entities that are subject to U.S.
economic sanctions or that are subject to restrictions under the U.S. Export
Administration Regulations. Countries subject to broad economic sanctions
currently include Cuba, Iran, North Korea, Sudan and Syria.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date, by their officers, duly authorized.

 

SANMINA-SCI CORPORATION     CUSTOMER By:          By:        Signature      
Signature         Typed Name     Typed Name         Title     Title         Date
    Date

 

24



--------------------------------------------------------------------------------

INDEX

 

1. TERM

2. PRICING

3. PAYMENT TERMS

4. PURCHASE ORDERS/FORECAST/RESCHEDULE

5. DELIVERY AND ACCEPTANCE

6. CHANGES

7. WARRANTY

8. CUSTOMER FURNISHED EQUIPMENT AND COMPONENTS

9. INDEMNIFICATION AND LIMITATION OF LIABILITY

10. TERMINATION

11. QUALITY

12. FORCE MAJEURE

13. CONFIDENTIALITY AND NON-SOLICITATION OF EMPLOYEES

14. INSURANCE

15. IT SYSTEMS SUPPORT

16. INTELLECTUAL PROPERTY RIGHTS

17. MISCELLANEOUS

EXHIBITS

 

A.    PRICING FOR CUSTOM FILTER AND RF-CONDITIONING PRODUCTS MANUFACTURED BY
SANMINA-SCI FOR CUSTOMER IN HUNGARY A-1    SPECIFIC TERMS AND CONDITIONS RELATED
TO CUSTOM FILTER AND RF- CONDITIONING PRODUCTS MANUFACTURED BY SANMINA-SCI FOR
CUSTOMER IN HUNGARY A-2    PRICING MODEL FOR CUSTOM FILTER AND RF-CONDITIONING
PRODUCTS MANUFACTURED BY SANMINA-SCI FOR CUSTOMER IN HUNGARY DURING CALENDAR
YEARS 2009-2012 B.    NCNR MATERIALS C.    CUSTOMER WORKMANSHIP STANDARDS D.   
CUSTOMER FURNISHED EQUIPMENT, COMPONENTS AND DOCUMENTATION E.    SANMINA-SCI’S
PROCEDURES FOR PROCESSING CUSTOMER FURNISHED MATERIAL

 

25



--------------------------------------------------------------------------------

EXHIBIT A

PRICING FOR CUSTOM FILTER AND RF-CONDITIONING PRODUCTS MANUFACTURED BY

SANMINA-SCI FOR CUSTOMER IN HUNGARY

 

      

Product

  

Quantity

   Price                  UNIT PRICE **      3A0-CA419-F4V4P    **    $**     
3A0-CA421-F3V4P    **    $**      3A0-CA423-F2V4P    **    $**     
3A0-CA424-F2V4P    **    $**      3A0-OA006-F4V5P    **    $** **     
3A0-CA880-F1V2-P    **    $**      3A0-CA881-F1V1P    **    $**     
3A0-CY186-F1V1P    **    $** **      3A0-CA883-F7V2P    **    $**     
3A0-CA883-F7V5P    **    $**      3A0-CY181-F3V4P    **    $**     
3A0-CY181-F3V5P    **    $**      3A0-CY177-F3V4P    **    $** **     
3A0-EA081-F1V3P    **    $**      3A0-EA082-F1V3P    **    $**     
390-EA083-F1V3P    **    $**      3A0-OA026-F3V4P    **    $**     
3A0-OA037-F3V3P    **    $** **      3A0-OA007-F2V5P    **    $**     
3A0-OA008-F2V5P    **    $**      3A0-OA009-F2V5P    **    $**     
3A0-OA010-F2V4P    **    $**      3A0-OA013-F1V4P    **    $**     
3A0-OA019-F2V5P    **    $** **      3A0-CA890-F1V1P    **    $** **      CY262
      $**      CY263       $**      CY264       $** **      090-EA179-F1V1R10-X
RIU-ASSY-PACKED    $** **      090-KRF102-231-1    **    $**     
090-KRF102-232-1    **    $**      090-KRF102-233-1    **    $**     
090-KRF102-249-1    **    $** **            $**

 

26



--------------------------------------------------------------------------------

EXHIBIT A-1

SPECIFIC TERMS AND CONDITIONS RELATED TO

CUSTOM FILTER AND RF-CONDITIONING PRODUCTS

MANUFACTURED BY SANMINA-SCI FOR CUSTOMER IN HUNGARY

The following terms and conditions shall govern the Products manufactured in
Hungary (the “Hungary Products”) by SANMINA-SCI for CUSTOMER. In the event of
any conflict between the terms of this Exhibit A-1 and the Agreement, the terms
of this Exhibit A-1 shall govern.

 

  1. Pricing Model:

 

  i. The Parties agree that CUSTOMER’s actual costs incurred for the Hungary
Products during Q3 2007 shall be mutually agreed upon **.

 

  ii. **.

 

  iii. SANMINA-SCI and CUSTOMER agree to implement an aggressive price reduction
program that targets specific areas of the Hungary Products that shall include,
but is not limited to, a pass-through of cost savings derived from manufacturing
efficiency improvements, quality improvements and material cost savings.

 

  iv. Cost savings will be measured on a quarterly basis by comparing CUSTOMER’s
actual costs from Q4 2007 to SANMINA-SCI’s then current costs for the prior
quarter. For cost savings realized during any prior quarter, the Parties shall
work together to calculate the amount of the cost savings and mutually agree
upon a reconciliation according to the cost sharing allocation set forth below
in Sections 1(v), (vi) and (vii) of this Exhibit A-1. On a going forward basis,
CUSTOMER’s portion of the cost savings realized in prior quarters will be
allocated in the next quarter through reductions in Product Prices according to
the cost sharing allocation set forth below in Sections 1(v), (vi) and (vii) of
this Exhibit A-1. **.

 

  v. Any cost savings which are achieved by the Parties during 2008 shall be
shared by the Parties (pursuant to Section 1(iv) as follows:

 

  1. SANMINA-SCI shall receive ** percent (**%) of the first $** in cost
savings, and CUSTOMER shall receive ** percent (**%).

 

  2. To the extent that the Parties realize additional cost savings during 2008
in excess of $**, the Parties shall **.

 

  vi. Should SANMINA-SCI achieve a gross margin equal to or greater than **% by
the fourth quarter of calendar year 2008, the Parties will implement a price
model for calendar year 2009 pursuant to Exhibit A-2. This gross margin will
remain in place for ** after it is introduced. Under this calendar year 2009
price model, SANMINA-SCI will work with CUSTOMER to continue to achieve cost
reductions, and any and all cost reductions will be passed through to CUSTOMER
pursuant to the process described in Section 1(iv) above. For all subsequent 12
month periods, the Parties agree to review the price model with the intent to
allow SANMINA-SCI to achieve a targeted gross margin of **%.

 

27



--------------------------------------------------------------------------------

  vii. In the event that SANMINA-SCI does not achieve a gross margin equal to or
greater **% by the fourth quarter of calendar year 2008, then the Parties will
continue to allocate cost savings according to the procedure set forth in
Section 1(v) above. As soon as SANMINA-SCI achieves a quarterly **% gross margin
run rate, the Parties will implement a price model pursuant to Exhibit A-2. This
gross margin will remain in place for 12 months after it is introduced. Under
this price model, SANMINA-SCI will work with CUSTOMER to continue to achieve
cost reductions, and any and all cost reductions will be passed through to
CUSTOMER pursuant to the process described in Section 1(iv) above. For all
subsequent 12 month periods, the Parties agree to review the price model with
the intent to allow SANMINA-SCI to achieve a targeted gross margin of **%.

 

  viii. For purposes of clarification, during calendar year 2009, the Parties
agree that the price model set forth in Exhibit A-2 shall be governed as
follows: a. Materials will be costed at standard cost in an open book
environment; b. factory costs will not increase on a per unit basis assuming
that volumes remain materially consistent; c. pricing will be per the formula
and definitions set forth in Exhibit A-2; and d. this pricing is deemed to be
competitive for calendar year 2009 or the relevant period after implementation
per Sections 1(vi) or (vii) of Exhibit A-1.

 

  2. Payment Terms:

 

  i. The Parties agree to work together and use their Best Efforts to achieve
payment terms of ** days and DPO (as defined below) of ** days by June 30, 2008.

 

  ii. The initial payment terms pursuant to Section 3.1 are ** days after
invoice date.

 

  iii. For the Hungary Products, the Parties shall meet in January 2008 and
mutually agree upon a baseline weighted average days payable outstanding
(“DPO”), which shall mean payments made by CUSTOMER to non-vertically integrated
Material suppliers at its Hungary facility through December 30, 2007.

 

  iv. The Parties will calculate a DPO-Payment Term Ratio by (1) subtracting the
current DPO figure from ** and (2) dividing by ** (or ** minus the current
payment terms of ** days).

 

  v. The Parties will review DPO on a quarterly basis as part of the overall
pricing review and the payment terms for the next quarter will be adjusted as
warranted based on the DPO Payment Term Ratio set forth above.

 

  vi. As an example, assuming that the DPO for Q4 2007 is ** days, then for
every ** days that the Parties extend the DPO the Parties would extend payment
terms by ** day. Thus, if at the Q1 2008 quarterly review the Parties achieve a
DPO of ** days, then the payment terms for Q2 2008 would be adjusted from **
days to ** days (** days increase in DPO = ** days increase in payment terms).

 

  3. Warranty:

 

28



--------------------------------------------------------------------------------

  i. Pursuant to Section 7.1 of the Agreement, SANMINA-SCI is providing a **
month warranty on the Hungary Products.

 

  ii. The Parties acknowledge, understand and agree that the actual cost of a **
month warranty for the Hungary Products is not clear at this time and that
SANMINA-SCI’s current pricing model for production of Products in Hungary is
based on warranty return data solely provided by CUSTOMER.

 

  iii. During **, CUSTOMER will calculate the estimated cost to provide a **
month warranty for the Hungary Products and will provide this estimate to
SANMINA-SCI. The Parties will compare the estimated warranty cost for the
Hungary Products to the current pricing model for the Hungary Products and
adjust the Prices accordingly if the pricing model does not adequately cover the
cost of a ** month warranty.

 

  iv. On a quarterly basis, using the estimate referred to above and actual
warranty return and cost data, the Parties shall continue to review
SANMINA-SCI’s actual warranty costs and shall reconcile the Hungary Product
Prices if necessary to cover the cost of a ** month warranty.

 

29



--------------------------------------------------------------------------------

EXHIBIT A-2

PRICING MODEL FOR CUSTOM FILTER AND RF-CONDITIONING PRODUCTS

MANUFACTURED BY SANMINA-SCI FOR CUSTOMER IN HUNGARY DURING CALENDAR

YEARS 2009-2012

Pricing formula:

 

(a) **

 

(b) **

 

(c) **

 

(d) **

 

(e) **

 

(f) **

 

(g) **

Cost reduction sharing for year 1 shall be pursuant to Sections 1(iv) and (v) of
Exhibit A-1, and cost reduction sharing for year 2 shall be pursuant to Sections
1(vi) and (vii) of Exhibit A-1.

For greater certainty cost elements are defined as **.

 

30



--------------------------------------------------------------------------------

EXHIBIT B

NCNR MATERIALS

 

31



--------------------------------------------------------------------------------

EXHIBIT C

CUSTOMER WORKMANSHIP STANDARDS

 

32



--------------------------------------------------------------------------------

EXHIBIT D

CUSTOMER FURNISHED EQUIPMENT, COMPONENTS AND DOCUMENTATION

 

33



--------------------------------------------------------------------------------

EXHIBIT E

SANMINA-SCI’S PROCEDURES FOR PROCESSING CUSTOMER FURNISHED MATERIAL

 

34